Citation Nr: 1030103	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  06-21 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for service-
connected headaches.

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel




INTRODUCTION

The Veteran had active duty service from November 1974 to July 
1992.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  During 
the pendency of the appeal, the United States Court of Appeals 
for Veterans Claims (Court) issued a ruling that a total rating 
for compensation based on individual unemployability (TDIU) is an 
element of all claims for an increased rating.  Rice v. Shinseki, 
22 Vet. App. 447 (2009).  The question of entitlement to a TDIU 
is raised by the Veteran's assertion that his service connected 
headache disability renders him unemployable.  The issue of 
entitlement to TDIU is part of the appeal as set forth on the 
title page.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The appeal is remanded for an additional VA headache examination 
to clarify the present record and for the RO to adjudicate the 
issue of TDIU as raised by the record.

The Veteran contends that in 2005 his headaches increased in 
severity.  VA treatment records, dated February 2005, contained 
an impression written by a neurologist noting "headaches with 
prominent medication overuse component" and a history of 
substance abuse.  The VA neurologist recommended avoiding use of 
oral pain medicine and continuing chemical dependency treatment.   

As part of his October 2005 claim, the Veteran submitted a lay 
statement that his service connected headaches increased in 
severity.  He also reported in November 2005 that his present 
medication did not provide complete pain relief.  As part of his 
June 2006 substantive appeal, the Veteran noted that medications 
did not alleviate pain symptoms.  Additionally, he experienced 
nausea and vomiting on a weekly basis.  He also noted light 
sensitivity.  The Veteran asserted that he was unemployable due 
to the severity of the headaches.  

The Veteran was afforded his most recent VA examination in 
November 2005.  He reported experiencing persistent headaches 
since active service.  During the past six to nine months, the 
headaches increased in frequency to the point where they occurred 
on a daily basis.  The Veteran affirmed experiencing additional 
symptoms of sound and light sensitivity and occasional nausea.  
He used a medication regimen and rest for pain relief.  Clinical 
examination was unremarkable.  The examiner diagnosed chronic 
headaches.  

The Board finds that another VA examination is necessary to 
determine the present severity of the Veteran's headaches and 
whether his headaches are capable of relief through proper 
medical treatment.  

Also, the RO/AMC must contact the Veteran to determine if he has 
sought medical attention for his headaches since 2005 and if he 
is presently in receipt of Social Security Administration (SSA) 
disability benefits.  Based upon his response, obtain the 
appropriate records and associate them with the claims file.  The 
RO/AMC must also inform the Veteran of the information and 
evidence necessary to substantiate a claim for TDIU.

After obtaining updated medical records and a VA examination 
report, the RO/AMC must adjudicate a claim for TDIU, in addition 
to the increased rating claim for service connected headaches.  
See Rice v. Shinseki,  supra.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to ascertain if he 
has received any VA, non-VA, or other medical 
treatment for headaches since 2005 and 
whether he is presently in receipt of SSA 
disability benefits.  The Veteran should be 
provided with the necessary authorizations 
for the release of any treatment records not 
currently on file.  The RO/AMC should then 
obtain these records, including any pertinent 
SSA records, and associate them with the 
claims folder.  If no records are available, 
this should be noted in the claims file.

2.  Furnish notice to the Veteran of the 
information and evidence necessary to 
substantiate a claim for TDIU.  

3.  Schedule the Veteran for a VA 
neurological examination.   The examiner must 
review the claims file and a copy of this 
remand.  He or she should interview the 
Veteran regarding the frequency and severity 
of his present headaches and note the 
reported frequency of prostrating headaches.  
A clinical examination with appropriate 
testing and studies must be conducted.  

Following review of the record, interview, 
and a clinical testing, whether the Veteran's 
present headache symptoms are capable of 
relief through medical treatment.  He or she 
must also comment whether there is a clinical 
basis to support the severity of the symptoms 
as reported by the Veteran.  A explanation 
must accompany all opinions expressed in a 
typewritten report.

4.  To help avoid future remand, the RO/AMC 
must ensure that all requested action has 
been accomplished (to the extent possible) in 
compliance with this remand.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the Veteran's increased rating claim on 
appeal, as well as the claim of entitlement 
to TDIU.  If any benefit sought on appeal 
remains denied, furnish to the Veteran and 
his representative an appropriate 
supplemental statement of the case, and 
afford them the appropriate time period for 
response before the claims file is returned 
to the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


